Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated April 13, 2022 are acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Boone on June 14, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: An adhesive removing device for removing an adhesive for adhering a mask and a pellicle from the mask, the adhesive removing device comprising:
	a laser irradiating unit configured to irradiate a laser beam to an adhesive layer formed between the mask and the pellicle;
	a controller configured to control a wavelength, a waveform, and an energy density of the laser beam, so as to remove the adhesive layer through emission of the laser beam, wherein the controller varies at least the wavelength according to a bonding structure of a material that forms the adhesive; and
	an imaging unit configured to monitor a region to which the laser beam is irradiated, wherein said imaging unit includes
		an illumination light source configured to irradiate illumination light needed to image the laser beam, and
		a beam splitter configured to transmit a portion of the light output from the illumination light source; and
wherein the adhesive removing device comprises a mirror upon which the illumination light and the laser beam are incident during removal of the adhesive layer, wherein the mirror is configured to transmit any one from among the illumination light and the laser beam and reflect a remaining one of the illumination light and the laser beam.
Amend claim 2 as follows: The adhesive removing device of claim 1, wherein the imaging unit further includes a camera configured to image [[the]] illumination light reflected by the region to which the laser beam is irradiated, and wherein the beam splitter included in the imaging unit is further configured to reflect a portion of the illumination light reflected from the laser beam irradiated region toward the camera.  
Cancel claim 3. 
Amend claim 5 as follows: The adhesive removing device of claim 2, wherein the imaging unit further comprises an optical filter configured to transmit light having a wavelength that is the same as a wavelength of the illumination light from to block light having a wavelength that is different from the wavelength of the illumination light.  
Amend claim 8 as follows: The adhesive removing device of claim 2, further comprising an auxiliary imaging unit provided outside a travel path of the laser beam and configured to image [[the]] illumination light scattered on the adhesive layer and the mask.  
Amend claim 10 as follows: An adhesive removing method of removing an adhesive for adhering a mask and a pellicle from the mask, the adhesive removing method comprising:
	controlling, by a controller of an adhesive removing device, a wavelength, a waveform, and an energy density of a laser beam, so as to remove an adhesive layer through emission of the laser beam, wherein at least the wavelength is varied according to a bonding structure of an adhesive material that forms the adhesive;
	irradiating, by a laser irradiating unit of the adhesive removing device, the laser beam to the adhesive layer formed between then mask and the pellicle;
	obtaining, by an imaging unit of the adhering removing device, an image of a region to which the laser beam is irradiated, 
	irradiating, by an illumination light source of the imaging unit of the adhesive removing device, illumination light needed to image the laser beam, and
	transmitting, by a beam splitter of the imaging unit of the adhesive removing device, a portion of the light output from the illumination light source,
wherein the illumination light and the laser are incident upon a mirror during removal of the adhesive layer, and wherein the mirror is configured to transmit any one from among the illumination light and the laser beam and reflect a remaining one of the illumination light and the laser beam.
Amend claim 12 as follows: The adhesive removing method of claim 10, further comprising imaging [[the]] illumination light reflected by the region to which the laser beam is irradiated, and reflecting, by the beam splitter of the imaging unit, a portion of the illumination light reflected from the laser beam irradiated region toward the camera.  
Amend claim 14 as follows: The adhesive removing method of claim 12, wherein the method comprises imaging [[the]] illumination light scattered on the adhesive layer and the mask, by using an imaging unit provided outside a travel path of the laser beam.  
Cancel claim 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 10, which are the independent claims.  
With regard to claim 1, the most relevant prior art is U.S. 2017/0059984 by Kim, which was discussed in the rejection of claim 1 in the Non-Final Rejection dated January 24, 2022.  Kim does not teach that the recited adhesive removing device comprises a mirror upon which the illumination light and the laser beam are incident during removal of the adhesive layer, wherein the mirror is configured to transmit any one from among the illumination light and the laser beam and reflect a remaining one of the illumination light and the laser beam.  The reviewed prior art does not provide motivation to modify the teachings of Kim to arrive at the invention recited by claim 1 without the use of impermissible hindsight.  
With regard to claim 10, the most relevant prior art is U.S. 2017/0059984 by Kim, which was discussed in the rejection of claim 10 in the Non-Final Rejection dated January 24, 2022.  Kim does not teach that the illumination light and the laser are incident upon a mirror during removal of the adhesive layer, and wherein the mirror is configured to transmit any one from among the illumination light and the laser beam and reflect a remaining one of the illumination light and the laser beam.  The reviewed prior art does not provide motivation to modify the teachings of Kim to arrive at the invention recited by claim 10 without the use of impermissible hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 15, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714